 

Exhibit 10.6

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This PATENT AND TRADEMARK SECURITY AGREEMENT, dated as of September 30, 2015
(this “Agreement”), is among Amarantus Bioscience Holdings, Inc. (the
“Company”), and Subsidiaries of the Company, which Subsidiaries are set forth on
Schedule 1 hereto (such Subsidiaries, together with the Company, collectively
the “Debtors”) and the holders of the Company’s 12% Senior Secured Convertible
Promissory Notes in the original aggregate principal amount of $6,076,556
(collectively, the “Notes”) signatory hereto, and their endorsees, transferees
and assigns (collectively, the “Secured Parties”) certain of which Notes were
sold to the Secured Parties pursuant to a Securities Purchase Agreement dated on
or about the date hereof by and among Delafield Investments Limited, Dominion
Capital, LLC and the Company (the “Purchase Agreement”).

 

WITNESSETH:

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes and to consummate the other simultaneous transactions contemplated by
Purchase Agreement (the “Simultaneous Transactions”), the Debtors have agreed to
execute and deliver to the Secured Parties this Agreement and to grant the
Secured Parties, pari passu with each other Secured Party and through the Agent
(as defined in Section 18 hereof), a security interest in certain property of
the Debtors to secure the prompt payment, performance and discharge in full of
all of the Debtors’ obligations under the Notes.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 



1.          Definitions.   All terms defined in the WITNESSETH clauses or in the
Security Agreement dated on or about the date hereof by and among the Debtors
and the Secured Parties (the “Security Agreement”) that are not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
In addition, the following terms have the meanings set forth below:



 

“Patents” means all of Company’s right, title and interest in and to patents or
applications for patents, fees or royalties with respect to each, and including
without limitation the right to sue for past infringement and damages therefor,
and licenses thereunder, all as presently existing or hereafter arising or
acquired, including without limitation the patents listed on Exhibit A.

 

“Security Interest” has the meaning given in Section 2.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person and “Subsidiaries” means
collectively each and every Subsidiary of a Person. The signature page hereto of
the Debtors lists, in addition to the Company, all Subsidiaries of the Company

 

 

 

 

“Trademarks” means all of Company’s right, title and interest in and to: (a)
trademarks, service marks, collective membership marks, registrations and
applications for registration for each, and the respective goodwill associated
with each, (b) licenses, fees or royalties with respect to each, (c) the right
to sue for past, present and future infringement, dilution and damages therefor,
and (d) licenses thereunder, all as presently existing or hereafter arising or
acquired, including, without limitation, the marks listed on Exhibit B.

 

2.          Security Interest. Company hereby irrevocably pledges and assigns
to, and grants the Secured Parties and through the Agent (as defined in Section
7 hereof) a security interest (the “Security Interest”) with power of sale to
the extent permitted by law, in the Patents and in the Trademarks to secure
payment of the Obligations. As set forth in the Security Agreement, the Security
Interest is coupled with a security interest in substantially all of the
personal property of Company. This Agreement grants only the Security Interest
herein described, is not intended to and does not affect any present transfer of
title of any trademark registration or application and makes no assignment and
grants no right to assign or perform any other action with respect to any intent
to use trademark application, unless such action is permitted under 15 U.S.C. §
1060.

 

3.            Representations, Warranties and Agreements. Company represents,
warrants and agrees as follows:

 

(a)          Existence; Authority. Company is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of
formation, and this Agreement has been duly and validly authorized by all
necessary company action on the part of Company.

 

(b)          Patents.   Exhibit A accurately lists all Patents owned or
controlled by Company as of the date hereof, or to which Company has a right as
of the date hereof to have assigned to it, and accurately reflects the existence
and status of applications and letters patent pertaining to the Patents as of
the date hereof. If after the date hereof, Company owns, controls or has a right
to have assigned to it any Patents not listed on Exhibit A, or if Exhibit A
ceases to accurately reflect the existence and status of applications and
letters patent pertaining to the Patents, then Company shall within 60 days
provide written notice to the Secured Parties with a replacement Exhibit A,
which upon acceptance by the Secured Parties shall become part of this
Agreement.

 

(c)          Trademarks.   Exhibit B accurately lists all Trademarks owned or
controlled by Company as of the date hereof and accurately reflects the
existence and status of Trademarks and all applications and registrations
pertaining thereto as of the date hereof; provided, however, that Exhibit B need
not list common law marks (i.e., Trademarks for which there are no applications
or registrations) which are not material to Company’s or any Affiliate’s
business(es). If after the date hereof, Company owns or controls any Trademarks
not listed on Exhibit B (other than common law marks which are not material to
Company’s or any Affiliate’s business(es)), or if Exhibit B ceases to accurately
reflect the existence and status of applications and registrations pertaining to
the Trademarks, then Company shall promptly provide written notice to the
Secured Parties with a replacement Exhibit B, which upon acceptance by the
Secured Parties shall become part of this Agreement.

 

 

 

 

(d)          Affiliates. As of the date hereof, no Affiliate owns, controls, or
has a right to have assigned to it any items that would, if such item were owned
by Company, constitute Patents or Trademarks. If after the date hereof any
Affiliate owns, controls, or has a right to have assigned to it any such items,
then Company shall promptly either: (i) cause such Affiliate to assign all of
its rights in such item(s) to Company; or (ii) notify the Secured Parties of
such item(s) and cause such Affiliate to execute and deliver to the Secured
Parties a patent and trademark security agreement substantially in the form of
this Agreement.

 

(e)          Title. Company has absolute title to each Patent and each Trademark
listed on Exhibits A and B, free and clear of all Liens except Permitted Liens
(as defined in the Security Agreement). Company (i) will have, at the time
Company acquires any rights in Patents or Trademarks hereafter arising, absolute
title to each such Patent or Trademark free and clear of all Liens except
Permitted Liens, and (ii) will keep all Patents and Trademarks free and clear of
all Liens except Permitted Liens.

 

(f)          No Sale. Except as permitted in the Security Agreement, Company
will not assign, transfer, encumber or otherwise dispose of the Patents or
Trademarks, or any interest therein, without the Secured Parties’ prior written
consent.

 

(g)         Defense. Company will at its own expense and using commercially
reasonable efforts, protect and defend the Patents and Trademarks against all
claims or demands of all Persons other than those holding Permitted Liens.

 

(h)         Maintenance. Company will at its own expense maintain the Patents
and the Trademarks to the extent reasonably advisable in its business including,
but not limited to, filing all applications to obtain letters patent or
trademark registrations and all affidavits, maintenance fees, annuities, and
renewals possible with respect to letters patent, trademark registrations and
applications therefor. Company covenants that it will not abandon nor fail to
pay any maintenance fee or annuity due and payable on any Patent or Trademark,
nor fail to file any required affidavit or renewal in support thereof, without
first providing the Secured Parties: (i) sufficient written notice, of at least
30 days, to allow the Secured Parties to timely pay any such maintenance fees or
annuities which may become due on any Patents or Trademarks, or to file any
affidavit or renewal with respect thereto, and (ii) a separate written power of
attorney or other authorization to pay such maintenance fees or annuities, or to
file such affidavit or renewal, should such be necessary or desirable.

 

 

 

 

(i)          The Secured Parties’ Right to Take Action. If Company fails to
perform or observe any of its covenants or agreements set forth in this Section
3, and if such failure continues for a period of five (5) calendar days after
the Secured Parties gives Company written notice thereof (or, in the case of the
agreements contained in subsection (h), immediately upon the occurrence of such
failure, without notice or lapse of time), or if Company notifies the Secured
Parties that it intends to abandon a Patent or Trademark, the Secured Parties
may (but need not) perform or observe such covenant or agreement or take steps
to prevent such intended abandonment on behalf and in the name, place and stead
of Company (or, at the Secured Parties’ option, in the Secured Parties’ own
name) and may (but need not) take any and all other actions which the Secured
Parties may reasonably deem necessary to cure or correct such failure or prevent
such intended abandonment.

 

Costs and Expenses. Except to the extent that the effect of such payment would
be to render any loan or forbearance of money usurious or otherwise illegal
under any applicable law, Company shall pay the Secured Parties on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Secured Parties in connection
with or as a result of the Secured Parties’ taking action under subsection (i)
or exercising its rights under Section 6, together with interest thereon from
the date expended or incurred by the Secured Parties at the Default Rate.

 

(j)           Power of Attorney. To facilitate the Secured Parties’ taking
action under subsection (i) and exercising its rights under Section 6, Company
hereby irrevocably appoints (which appointment is coupled with an interest) the
Secured Parties, or its delegate, as the attorney-in-fact of Company with the
right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file, in the name and on behalf of Company, any and
all instruments, documents, applications, financing statements, and other
agreements and writings required to be obtained, executed, delivered or endorsed
by Company under this Section 3, or, necessary for the Secured Parties, after an
Event of Default, to enforce or use the Patents or Trademarks or to grant or
issue any exclusive or non-exclusive license under the Patents or Trademarks to
any third party, or to sell, assign, transfer, pledge, encumber or otherwise
transfer title in or dispose of the Patents or Trademarks to any third party.
Company hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof. The power of attorney granted herein shall terminate upon
the termination of the Note as provided therein and the payment and performance
of all Obligations.

 

4.            Company’s Use of the Patents and Trademarks.       Company shall
be permitted to control and manage the Patents and Trademarks, including the
right to exclude others from making, using or selling items covered by the
Patents and Trademarks and any licenses thereunder, in the same manner and with
the same effect as if this Agreement had not been entered into, so long as no
Event of Default occurs and remains uncured.

 

5.            Events of Default. Each of the following occurrences shall
constitute an event of default under this Agreement (herein called “Event of
Default”): (a) an Event of Default, as defined in the Note or the Security
Agreement, shall occur; or (b) Company shall fail promptly to observe or perform
any covenant or agreement herein binding on it; or (c) any of the
representations or warranties contained in Section 3 or in the Security
Agreement or the Purchase Agreement shall prove to have been incorrect in any
material respect when made.

 

 

 

 

6.            Remedies. Upon the occurrence of an Event of Default and at any
time thereafter, the Secured Parties may, at its option, take any or all of the
following actions:

 

(a)          the Secured Parties may exercise any or all remedies available
under the Note or the Security Agreement.

 

(b)          the Secured Parties may sell, assign, transfer, pledge, encumber or
otherwise dispose of the Patents and Trademarks.

 

(c)          the Secured Parties may enforce the Patents and Trademarks and any
licenses thereunder, and if the Secured Parties shall commence any suit for such
enforcement, Company shall, at the request of the Secured Parties, do any and
all lawful acts and execute any and all proper documents required by the Secured
Parties in aid of such enforcement

 

7.            Appointment of Agent. The Secured Parties hereby appoint DOMINION
CAPITAL, LLC to act as their agent (“Agent”) for purposes of exercising any and
all rights and remedies of the Secured Parties hereunder, subject to the
limitations set forth in Section 29 of the Security Agreement. Such appointment
shall continue until revoked in writing by a Majority in Interest of the
Subordinated Lender or the Unanimous Amount, as applicable, at which time a
Majority in Interest of the Subordinated Lender or Unanimous Amount, as
applicable, shall appoint a new Agent. The Agent shall have the rights,
responsibilities and immunities set forth in Annex A hereto.

 

8.            Miscellaneous.   This Agreement can be waived, modified, amended,
terminated or discharged, and the Security Interest can be released, only
explicitly in a writing signed by the Secured Parties. A waiver signed by the
Secured Parties shall be effective only in the specific instance and for the
specific purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any of the Secured Parties’ rights or remedies. All
rights and remedies of the Secured Parties shall be cumulative and may be
exercised singularly or concurrently, at the Secured Parties’ option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to Company under this Agreement shall be given in the manner and with the
effect provided in the Note. the Secured Parties shall not be obligated to
preserve any rights Company may have against prior parties, to realize on the
Patents and Trademarks at all or in any particular manner or order, or to apply
any cash proceeds of Patents and Trademarks in any particular order of
application. This Agreement shall be binding upon and inure to the benefit of
Company and the Secured Parties and their respective participants, successors
and assigns and shall take effect when signed by Company and delivered to the
Secured Parties, and Company waives notice of the Secured Parties’ acceptance
hereof. the Secured Parties may execute this Agreement if appropriate for the
purpose of filing, but the failure of the Secured Parties to execute this
Agreement shall not affect or impair the validity or effectiveness of this
Agreement. A carbon, photographic or other reproduction of this Agreement or of
any financing statement signed by Company shall have the same force and effect
as the original for all purposes of a financing statement. This Agreement shall
be governed by the internal law of New York without regard to conflicts of law
provisions. If any provision or application of this Agreement is held unlawful
or unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect and this
Agreement shall be construed as if the unlawful or unenforceable provision or
application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Obligations.

 

 

 

 

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

 

9.            All rights, powers, remedies and other provisions set forth herein
are subject to the limitations and conditions set forth in the Security
Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Patent and Trademark
Security Agreement to be duly executed on the day and year first above written.

 

Amarantus Bioscience Holdings, Inc.

 

By:       Name:     Title:  

 

Amarantus Therapeutics, Inc.

 

By:       Name:     Title:  

 

Amarantus Therapeutics, Inc.

 

By:       Name:     Title:  

 

Amarantus MA, Inc.

 

By:       Name:     Title:  

 

CUTANOGEN CORPORATION

 

By:       Name:     Title:  

 

[SUB 1]

 

By:       Name:     Title:  

 

 

 

 

[SIGNATURE PAGE OF SECURED PARTIES TO PATENT AND TRADEMARK SECURITY AGREEMENT]

 

Name of Investing Entity: Delafield Investments Limited: ______________________

 

Signature of Authorized Signatory of Investing entity: _________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 



[Patent and Trademark Security Agreement Signature Page]

 

 

 

 

[SIGNATURE PAGE OF SECURED PARTIES TO PATENT AND TRADEMARK SECURITY AGREEMENT]

 

Name of Investing Entity: Delafield Investments Limited

 

Signature of Authorized Signatory of Investing entity: _________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

Appointment as Collateral Agent accepted and agreed to:

 

DOMINION CAPITAL, LLC

 

Signature of Authorized Signatory of Investing entity: _________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

[Patent and Trademark Security Agreement Signature Page]

 

 

 

 

SCHEDULE I

List of Subsidiaries

 

 

 

 

SCHEDULE A

 

Secured Parties

 

 

 

EXHIBIT A

 

UNITED STATES ISSUED PATENTS

 

[List]

 

UNITED STATES PATENT APPLICATIONS

 

[List]

 

FOREIGN ISSUED PATENTS

 

[List]

 

FOREIGN PATENT APPLICATIONS

 

[List]

 

 

 

 

EXHIBIT B

 

UNITED STATES ISSUED TRADEMARKS, SERVICE MARKS

 

AND COLLECTIVE MEMBERSHIP MARKS

 

REGISTRATIONS

 

Trademark Name   Application No.   Registration No.   Status None              
                         

 

U.S. APPLICATIONS

 

Trademark Name   Jurisdiction   Application No.   Status



None

           

 

 

 

 

FOREIGN REGISTRATIONS

 

Trademark Name   Jurisdiction   Registration No.   Status None            

 

 

 

 

 

ANNEX A

to

PATENT AND TRADEMARK SECURITY

AGREEMENT

 

THE AGENT

 

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex A is attached (the "Agreement")), by their
acceptance of the benefits of the Agreement, hereby designate DOMINION CAPITAL,
LLC (“Agent”) as the Agent to act as specified herein and in the Agreement. Each
Secured Party shall be deemed irrevocably to authorize the Agent to take such
action on its behalf under the provisions of the Agreement and any other
Document (as such term is defined in the Purchase Agreement) and/or any other
agreement deemed to be a part of a Simultaneous Transaction (as such term is
defined in the Purchase Agreement), including, without limitation, the
Intercreditor and Subordination Agreement dated substantially the date hereof by
and among the Debtors and the Secured Parties and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.

 

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Document a fiduciary relationship in respect of Debtor or any Secured
Party; and nothing in the Agreement or any other Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Agent any
obligations in respect of the Agreement or any other Transaction Document except
as expressly set forth herein and therein.

 

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Debtor and its subsidiaries in connection with such
Secured Party’s investment in the Debtor, the creation and continuance of the
Obligations, the transactions contemplated by the Transaction Documents, and the
taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Debtor and its subsidiaries, and of the
value of the Collateral from time to time, and the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to any Debtor or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Document, or for the financial condition of any Debtor or
the value of any of the Collateral, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of the Agreement or any other Transaction Document, or the
financial condition of any Debtor, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Purchase Agreement, the Notes or any of the other Documents.

 

 

 

 

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Document, and shall be entitled to
act or refrain from acting in accordance with the instructions of a Majority in
Interest or Unanimous Amount, as applicable; if such instructions are not
provided despite the Agent’s request therefor, the Agent shall be entitled to
refrain from such act or taking such action, and if such action is taken, shall
be entitled to appropriate indemnification from the Secured Parties in respect
of actions to be taken by the Agent; and the Agent shall not incur liability to
any person or entity by reason of so refraining. Without limiting the foregoing,
(a) no Secured Party shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting hereunder in
accordance with the terms of the Agreement or any other Document, and the
Debtors shall have no right to question or challenge the authority of, or the
instructions given to, the Agent pursuant to the foregoing and (b) the Agent
shall not be required to take any action which the Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law.

 

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other Documents
and its duties thereunder, upon advice of counsel selected by it and upon all
other matters pertaining to this Agreement and the other Transaction Documents
and its duties thereunder, upon advice of other experts selected by it. Anything
to the contrary notwithstanding, the Agent shall have no obligation whatsoever
to any Secured Party to assure that the Collateral exists or is owned by the
Debtors or is cared for, protected or insured or that the liens granted pursuant
to the Agreement have been properly or sufficiently or lawfully created,
perfected, or enforced or are entitled to any particular priority.

 

6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtor, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in performing its duties hereunder
or under the Agreement or any other Document, or in any way relating to or
arising out of the Agreement or any other Document except for those determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction to have resulted solely from the Agent's (and/or by Agent’s, and/or
representatives of the Agent) gross negligence or willful misconduct. Prior to
taking any action hereunder as Agent, the Agent may require each Secured Party
to deposit with it sufficient sums as it determines in good faith is necessary
to protect the Agent for costs and expenses associated with taking such action.

 

7. Resignation by the Agent.

 

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days' prior written notice (as provided in the Agreement) to the Debtor and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.

 

 

 

 

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest of the Subordinated Lenders or Unanimous Amount, as
applicable, shall appoint a successor Agent hereunder.

 

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtor on demand.

 

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Documents. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under the Agreement.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
the Agreement including this Annex A shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

 

 

 